Order entered December 13, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01394-CV

                                  GARY KUZMIN, Appellant

                                                 V.

                              JIMMY JONES, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-01580-2012

                                             ORDER
       We GRANT appellee David A. Schiller’s December 9, 2013 unopposed motion for an

extension of time to file a brief. Appellee shall file his brief on or before January 24, 2014.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE